Citation Nr: 1715724	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  07-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating of 70 percent for posttraumatic stress disorder (PTSD) prior to September 27, 2013. 

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1997 to March 2005, with service in Iraq.  His decorations include the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for PTSD and assigned a 30 percent rating effective March 19, 2005.  The Veteran disagreed with the assigned disability rating, and subsequent April 2010 and May 2014 rating decisions assigned a 50 percent rating effective March 22, 2010 and a 70 percent rating effective September 27, 2013.  Jurisdiction over the appeal rests with the RO in Houston, Texas.  

These claims were remanded by the Board in March 2011 for additional development.  The increased rating claim has been bifurcated as reflected on the title page, as the Board is granting a 70 percent rating for PTSD for the entirety of the appeal period and remanding the issues of entitlement to more than 70 percent for PTSD and a TDIU.  These claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Additionally, the Veteran submitted two October 2016 notice of disagreements in response to May 2016 and August 2016 rating decisions regarding higher rating claims for a right knee disability and a thoracolumbar spine disability.  Although the AOJ has not yet issued a statement of the case, it appears that the AOJ is in the process of developing these claims.  Accordingly, a remand for a statement of the case is not required.  Moreover, the Veteran submitted an increased rating claim for bilateral gynecomastia in January 2017 that has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal and homicidal thoughts, impaired impulse control, violent outburst, social isolation, and difficulty establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

Throughout the appeal, the criteria for a rating of 70 percent for PTSD are met.  
38 U.S.C.S. §§ 1154(a), 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).   

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Here, the Veteran's mental health treatment records include a diagnosis of PTSD, as well as depression, not otherwise specified.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of the service-connected psychiatric disability.  

Evidence and Analysis

The Veteran is currently assigned a 30 percent rating from March 19, 2005, a 50 percent rating from March 22, 2010, and a 70 percent rating from September 27, 2013 for his service-connected PTSD.  He contends that a higher rating for his PTSD is warranted as he experiences severe PTSD symptoms, to include social isolation, suicidal and homicidal thoughts, and difficulty maintaining social and work relationships.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

During the course of the appeal, the Veteran's lay statements reveal that he experiences suicidal and homicidal thoughts, social isolation, impaired impulse control, and difficulty maintaining and establishing social and work relationships.  See December 2006 notice of disagreement, October 2007 VA Form 9, and December 2009 lay statement.  The Veteran also submitted several statements from family members and friends who describe him as angry and socially isolated, with a tendency to discuss suicidal, homicidal, and violent thoughts.  See October 2007 and March 2010 buddy statements.  

VA treatment records also discuss the Veteran's suicidal and homicidal thoughts.  See December 2009, March 2010, March 2016, and April 2016.  An April 2006 VA examination report described the Veteran as socially isolated with "severe depressive symptoms" that interfere to a moderate degree on his social and occupational activities.  The Veteran admitted to suicidal thoughts during the examination but denied a current plan or intent.  During a March 2010 VA examination, the Veteran reported that he has suicidal thoughts everyday but he does not have an intent or plan.  The examiner noted that the Veteran has "very poor" social relationships and "moderate depression with ruminations about suicide."  In April 2014, the VA examiner noted suicidal and homicidal ideations but that the Veteran was not an immediate threat at the time.  It was noted that he has occupational and social impairment with deficiencies in most areas.  In November 2015, the VA examiner also noted that the Veteran had impaired impulse control, chronic sleep impairment, and disturbances in mood and motivation.  

Although the Veteran denied suicidal or homicidal thoughts to his VA providers at various times, the lay and medical evidence of record reveals that the Veteran, as well as his family and friends, have reported suicidal and homicidal thoughts on several occasions since the beginning of the appeal period.  The Court of Appeals for Veteran's Claims has held in Bankhead v. Shulkin that ". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  See 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017).  In light of Bankhead v. Shulkin, the Board finds that the Veteran's report of suicidal thoughts on several occasions during the pendency of appeal is probative evidence in determining that his PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  

Given the medical and lay evidence of record, the Veteran's psychiatric symptoms - including his impaired impulse control, suicidal and homicidal thoughts, social isolation, disturbances in mood and motivation, and difficulty maintaining social and work relationships - have resulted in at least occupational and social impairment with deficiencies in most areas.  The Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, have more nearly approximated the criteria of 70 percent disability rating throughout the appeal.  Accordingly, the Board finds that a disability rating of 70 percent for the entirety of the appeal is warranted.  To this extent, the appeal is granted.   


ORDER

Effective March 19, 2005, an initial rating of a 70 percent rating for PTSD is granted.  


REMAND

In the above decision, the Board granted a 70 percent rating for service-connected PTSD.  The issue of entitlement to a rating in excess of 70 percent is remanded in light of outstanding treatment records.  In the December 2006 notice of disagreement, the Veteran reports that he was receiving treatment at the time from a psychiatrist named Dr. H.  The Veteran was in federal prison at the time he wrote the notice of disagreement.  It does not appear that records from Dr. H. are currently associated with the claims file.  Accordingly, upon remand, the AOJ should contact the Veteran to request that he identify where and when he was treated by Dr. H.  

Moreover, the claims file includes what appears to be an April 2017 request for VA treatment records from January 2008 to November 2012.  Although it does not seem that this request for outstanding records was made in conjunction with the initial rating claim for PTSD, the addition of outstanding VA treatment records to the claims file could potentially impact the adjudication of this claim.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Additionally, VA treatment records dated since the March 2016 supplemental statement of the case through January 2017 are associated with the claims file but have not been reviewed by the AOJ, nor has the Veteran waived his right to have the AOJ review the treatment records in the first instance.    

In light of the potentially relevant outstanding records, remand of the initial rating claim for PTSD is required.  As the initial rating claim for PTSD and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records, to include those dated between January 2008 and November 2012 and those dated since January 2017.  See April 2017 VA Form 10-7131.

2.  Request that the Veteran identify any pertinent private treatment records, to specifically include treatment from Dr. H. (identified in the December 2006 notice of disagreement) and any psychiatric treatment received while in federal prison.  The identified records should be associated with the claims file.  If the requested records are not available, a negative response should be associated with the claims file.       

3.  After conducting any additional development deemed necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


